SESSOMS, Senior Judge
(dissenting):
I disagree with my brothers. Not only was Mr. Twofoot without capacity to consent to the search of the appellant’s home, the law enforcement personnel who conducted the search either knew or should have known that he was a hostile third party and that any consent to search originating with him was suspect. It could be argued that the agents were not lawyers and therefore were not expected to be familiar with every facet of the law of search and seizure. However, since they did consult base legal authorities before conducting the search one can only assume that they had been fully apprised of the applicable law. Thus any assertion that the agents were acting reasonably in relying upon his claim of authority over the premises is without merit.
The prosecution’s chief witness was the aforesaid Mr. Joseph Twofoot, a civilian whom the appellant had married while she was assigned to an installation in Maine, but from whom she was divorced at the time of the trial. To say that he was not a stellar witness is to engage in gross understatement. The fact that the trial was held almost a full year after the date of the offenses might provide some explanation for the blurring in his memory of many of the facts of lesser importance. However, he found himself unable to recall many of the things which a reasonable person so involved would ordinarily be expected to remember with little difficulty.
At trial the government did not contest the appellant’s claim to a reasonable expectation of privacy in her own home, the fact that she lived in government quarters on a military installation notwithstanding. Instead they proceeded on the theory that even though she did have this reasonable expectation of privacy, Mr. Twofoot had capacity to consent to a search of the premises. During argument on the motion to suppress they advanced the notion that in addition to Mr. Twofoot’s capacity to consent to a search of her home, the appellant had “waived” any expectation of privacy she might have had by leaving Mr. Twofoot in her quarters when she departed for work. In order to understand the relationship between Mr. Twofoot and the appellant at the time of the search one must be familiar with a number of facts which I do not believe to be sufficiently detailed in the affirming opinions.
According to Mr. Twofoot, the appellant realized within a very short time after the wedding that his lack of sobriety was already jeopardizing their marriage. As reported in the lead opinion, their stormy relationship was marked by repeated separations and reunions. Whenever they would have one of their frequent arguments about his over indulgence, she would take his keys, throw him out of the house, and he would find himself on a bus headed back to the eastern part of the country. Sooner or later he would reappear in California. In 1983 the base commander barred Mr. Twofoot from the installation for having physically assaulted the appellant. During this debarment appellant would occasionally allow him to enter her home via the back door, which she would leave unlocked for his convenience. His *737forays onto the base were not always without incident. On at least one occasion he was apprehended for trespass and required to pay a fine in the federal courts. For reasons not apparent in the record (other than the birth of a child in 1982), appellant continued to participate in this turbulent relationship for several years. In the early part of 1985 she agreed to seek a lifting of the debarment of Mr. Twofoot on the condition that he attend an alcoholic rehabilitation program. After his completion of this program she again allowed him to move into her home for two or three months. However, by the end of October she had again booted him out. This time she added a touch of finality to their union by initiating divorce proceedings. In an attempt to further remove herself from his presence and his influence, she sought and obtained an overseas assignment. Her first sergeant warned her, however, that she would not be allowed to take the new assignment unless she could meet Air Force weight standards at least one month prior to her scheduled departure.1
Mr. Twofoot was unable to remember with any degree of certainty when in the autumn of 1985 he actually departed California. He could only remember that it was after the commencement of the divorce proceedings. In response to questions of counsel, he variously stated that he had left in October, in December, and at one point he stated that he believed that he was gone for as much as a year. He was equally uncertain about the time of his return. He wasn’t sure whether it was January, February, or March. However, the record does clearly establish that by March of 1986 he was back, ostensibly to visit his child. Though the divorce was not yet final,2 he was again, as he had in the past, occupying a room in the base visitors’ quarters.3
On March 27, 1986 Mr. Twofoot visited his child in the appellant’s home. Even though he still had his room at billeting, he was allowed to remain in her quarters overnight. The record does not tell us where in the house he slept. We don’t know whether he slept on a couch in the living room, as he did on some occasions, in an extra bedroom, or with his wife in her bedroom. We can only assume that had the latter occurred the government would have made much of that occurrence. The record is clear, however, that Mr. Twofoot’s access to and use of her home was controlled by the appellant. He owned no property on the premises, not even a change of clothes. He was not allowed to have keys, he could not drink any alcoholic beverages, and he could have no visitors without her permission. Though he was permitted to enter any part of the house, he exercised no control or dominion over any property located therein. His status was that of a casual visitor.
In addressing the validity of searches conducted pursuant to the consent of a third party the courts have generally held that each case must be decided on its own facts. The Illinois courts have held that where there is a familial relationship it may be inferred that the consenting party has an equal right to the use and possession of the premises from the existence of the relationship. People v. Rodriquez, 79 Ill.App. 2d 26, 223 N.E.2d 414 (1967). However, in no case that we have found has there been a holding that any such inference is not rebuttable. In Commonwealth v. Martin, 358 Mass. 282, 264 N.E.2d 366 (1970) the Supreme Judicial Court of Massachusetts manifestly refused to hold that the authority to consent to search could be implied from the sole fact of the marital relationship between the parties. Although it was dicta, the Massachusetts court opined that the capacity to consent to search rests upon the parties having equal authority *738over the premises occupied by them. Martin, supra 264 N.E.2d at 368, 369.
The majority seem to rely heavily upon the holding in United States v. Matlock, 415 U.S. 164, 94 S.Ct. 988, 39 L.Ed.2d 242 (1974) for their opinions in the case at bar. I think their position is not well founded. In Matlock the defendant’s female cohabitant had consented to a search of their room. They had been living together for some time. They had been sharing the same bed, the same dresser, they had otherwise conducted themselves as husband and wife, and on at least one occasion she had told others that they were, in fact, husband and wife. The opinion deals principally with the exclusion of statements which tended to establish the consenting party’s relationship to the room. However, the Court set forth a definitive rule outlining the conditions under which a third party could validly consent to the search of the residence of another. In so doing the Court concluded that a third party may consent to the search of premises when the said third party possesses common authority or other relationship over the premises or effects, and that the authority is valid as against the absent, non-consenting person with whom that authority is shared. The Court explained that the common authority required was not derived from a property interest in the room or article to be searched, but rather from the mutual use of the property by one having joint access or control for most purposes, so that it is reasonable to recognize that any of the co-inhabitants has the right to permit the inspection in his own right, and that the others have assumed the risk that one of their number might permit the search. Matlock, 415 U.S. 164, 171, n. 7, 94 S.Ct. 988, 993, n. 7, 39 L.Ed.2d 242 (1974). (Emphasis added.)
Mr. Twofoot’s control and dominion over the appellant’s home simply did not meet the requirements of Matlock and he was therefore without capacity to consent to a search of the premises. The probable cause searches that were based upon information acquired during this “unreasonable search” were also invalid. Therefore the findings and sentence should be set aside and the charges dismissed.

. She was later to claim that her use of methamphetamine was part of her effort to comply with this requirement.


. Documents in the record indicate that the divorce was to become final on April 26, 1985 [sic]. This was obviously a clerical error.


. The record is not clear as to when Mr. Two-foot first checked into billeting, or how many nights he was allowed to remain there.